       Case 1:11-cv-05474-LAP-GWG Document 299 Filed 03/05/19 Page 1 of 1
                                                ABSTRACT OF JUDGMENT




Re:   New York City District Council of Carpenters Pension Fund, et al. v. Michael Forde

Case Number: 11 CV 5474 (LAP) (GWG)

Name(s) and Address(es) of Parties against whom Judgment(s)   Name(s) and Address(es) of Parties in whose favor Judgment(s)
have been obtained                                            have been obtained

Michael Forde                                                 New York City District Council of Carpenters
39-39 50th Street                                             Pension Fund, New York City District Council of
                                                              Carpenters Welfare Fund, New York City District
Woodside, New York 11377                                      Council of Carpenters Annuity Fund, and New York
                                                              City District Council of Carpenters Apprenticeship,
                                                              Journeyman Retraining, Educational and Industry
                                                              Fund, by their Trustees, Frank Spencer, Douglas J.
                                                              McCarron, John Ballantyne, Paul Tyznar, Paul
                                                              O’Brien, Kevin M. O’Callaghan, Catherine Condon,
                                                              David Meberg, Bryan Winter, and John DeLollis
                                                              395 Hudson Street, 9th Floor
                                                              New York, New York 10014


Amount of Judgment(s)               Name(s) and Address(es) of Attorney(s)              Entry Date of Judgment(s)
$12,908,998.09                     Virginia & Ambinder, LLP                             November 14, 2018
                                   40 Broad Street, 7th Floor
                                   New York, New York 10004
                                   Attorneys for Plaintiffs




                                                         UNITED STATES OF AMERICA,
                                                         CLERK’S OFFICE U.S. DISTRICT COURT FOR THE
                                                         SOUTHERN DISTRICT OF NEW YORK

                                      I CERTIFY that the foregoing is a correct Abstract of the Judgment

                                                                 Dated: New York                      , New York

                                                         RUBY J. KRAJICK, Clerk of Court

                                                         _____________________________________
                                                         By, Deputy Clerk
